Exhibit 10.9

 

Haicang District People's Court in Xiamen, Fujian

Civil Mediation

 

(2015) Hai Min Chu Zi No.1642

 

Plaintiff: Zhangzhou Fuhua Biomass Energy Technology Co., Ltd. (organization
code: 56335818-8), located at Pingzhai Village, Shange Town, Pinghe County,
Zhangzhou City, Fujian Province.

 

Plantiff’s legal representative: Sanfu Huang, General Manager

 

Plantiff’s entrusted agent: Guoxing Yan, Director

 

Defendant: Fujian Zhangzhou Ding Neng Bio-Technology Co., Ltd. (organization
code: 79379376-7), located at Pingzhai Village, Shange Town, Pinghe County,
Zhangzhou City, Fujian Province.

 

Defendant’s legal representative: Xinfeng Nie

 

Defendant’s entrusted agent: Yilong Yan, Employee

 

In this contract dispute case between the Plaintiff and the Defendant, the
Plaintiff requested this Court to terminate the Consulting Services Agreement
and Operating Agreement between both parties. Upon mediation presided over by
this Court, both parties voluntarily agreed as follows:

 

1.The Consulting Services Agreement, Operating Agreement, Equity Pledge
Agreement, Option Agreement, and Proxy Agreement executed on October 28, 2010 by
both parties are hereby terminated on July 14, 2015, and all of the rights and
obligations under such agreements are therefore terminated.    

2.This dispute is hereby solved, and there is no other controversy between both
parties.    

3.The litigation cost for this case is RMB 10,000 and should be paid by the
Defendant.    

4.This settlement agreement is legally effective once it is signed and confirmed
by both parties.

 

This agreement is in compliance with related laws and regulations, and hence, it
is confirmed by this Court.

 

Judge: Yumei Huang

 

July 14, 2015

 

Substitute Clerk: Yaxin Yang

 

 